DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are currently pending.

Claim Objections
2.	Claims 7 and 17 are objected to because of an informality. There appears to be a typographical error: “the priority for the over-the-air update is high a controller…” (claim 7, line 3). This limitation is understood to mean “the priority for the over-the-air update is high in an order of a controller…”1  Appropriate correction is required.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7.	Claims 1-3, 6, 9, 11-13, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2019/0235855 (hereinafter “Nakano”), in view of U.S. Publication No. 2016/0077827 (hereinafter “Throop”).

Regarding claims 1 and 11: Nakano teaches an over-the-air update apparatus in a vehicle, comprising: 
a communication device configured to receive data for an over-the-air (OTA) update of vehicle software from an external server (See, e.g., figure 1 and [0003]; gateway 10 receives data for wireless updates from servers 5 and/or 6); and 
a processor configured to determine a priority for the over-the-air update based on a data processing speed with respect to each of a plurality of controllers, and to allow the data to be selectively (See, e.g., [0029]-[0037] and [0119]-[0124]; updating of ECUs is prioritized based on processing speed/timing).
Nakano does not explicitly state a basis on “current consumption.” However, Throop teaches wirelessly updating ECUs based on respective current consumption (See, e.g., [0010], [0015], and [0016). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Throop, such as the updating functionality, within the system of Nakano, in order to ensure energy levels of vehicle subsystems.
The rationale set forth above regarding the apparatus of claim 1 is applicable to the method of claim 11.

Regarding claims 2 and 12: Nakano modified by Throop further teaches wherein the processor is configured to predict the current consumption with respect to each controller for the over-the-air update based on the current consumption and the data processing speed with respect to each controller (See, e.g., Throop: [0015]-[0017]). The motivation for modification set forth above regarding claim 1 is applicable to claim 2.
The rationale set forth above regarding the apparatus of claim 2 is applicable to the method of claim 12.

Regarding claims 3 and 13: Nakano modified by Throop further teaches wherein the processor is configured to determine a battery status of the vehicle and determine the priority for the over-the-air update in response to determining that the battery status is a low power status, and to allow the data to be selectively transmitted based on the determined priority (See, e.g., Throop: [0015]-[0017]; note also the explanation provided regarding claim 1). The motivation for modification set forth above regarding claim 1 is applicable to claim 3.


Regarding claims 6 and 16: Nakano modified by Throop further teaches wherein the processor is configured to determine the current consumption with respect to each controller, and determine the priority such that the priority for the over-the-air update is high in an order of a controller having a small current consumption (See, e.g., Throop: [0015]-[0017]; note also the explanation provided regarding claim 1). The motivation for modification set forth above regarding claim 1 is applicable to claim 6.
The rationale set forth above regarding the apparatus of claim 6 is applicable to the method of claim 16.

Regarding claims 9 and 19: Nakano modified by Throop further teaches wherein the over-the-air update apparatus in the vehicle includes: an over-the-air (OTA) controller including OTA management logic including a communication device configured to wirelessly download the data from the server, and a processor configured to allow the data to be selectively transmitted based on the determined priority; and a performance controller including OTA performance logic configured to perform a firmware update by receiving data selectively transmitted from the OTA controller, and wherein the performance controller includes a transceiver and is configured to receive the data that is selectively transmitted (See, e.g., Nakano figures 1-2 and the explanation set forth above regarding claim 1; also Throop [0003]-[0005] and [0027]). The motivation for modification set forth above regarding claim 1 is applicable to claim 9.
The rationale set forth above regarding the apparatus of claim 9 is applicable to the method of claim 19.
s 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano, in view of Throop, and in further view of one2 of: U.S. Publication No. 2015/0358955 (hereinafter “Kresse”), U.S. Patent No. 10,891,123 (hereinafter “Kiyama”), or U.S. Publication No. 2021/0256842 (hereinafter “Zhang”).

Regarding claims 4 and 14: Nakano modified by Throop substantially teaches the apparatus set forth above regarding claim 1, but does not explicitly state wherein the processor is configured to determine the priority for the over-the-air update based on at least one of: (a) information regarding an amount of data, (b) information regarding whether to duplicate, or (c) information regarding essential flags with respect to each controller. However, the feature (a) is taught by Kresse (See, e.g., [0072]; note also [0101]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Kresse, such as the updating functionality, within the system of Nakano modified by Throop, in order to improve updating efficiency.
Alternatively, the feature (b) is taught by Kiyama (See, e.g., col. 10, lines 58-67). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Kiyama, such as the indication functionality, within the system of Nakano modified by Throop, in order to ensure critical subsystem operation.
Alternatively, the feature (c) is taught by Zhang (See, e.g., [0101]; note multicast priority). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Zhang, such as the indication functionality, within the system of Nakano modified by Throop, in order to multicast high priority updates.
s 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano, in view of Throop, and in further view of Kresse.

Regarding claims 5 and 15: Nakano modified by Throop substantially teaches the apparatus set forth above regarding claim 1, but does not explicitly state wherein the processor is configured to predict the current consumption with respect to each controller for the over-the-air update based on information about an amount of data with respect to the each controller. However, this feature is taught by Kresse (See, e.g., [0072] and [0101]; note also the explanation provided regarding claim 1). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Kresse, such as the updating functionality, within the system of Nakano modified by Throop, in order to improve updating efficiency.

10.	Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano, in view of Throop, and in further view of Zhang.

Regarding claims 7 and 17: Nakano modified by Throop substantially teaches the apparatus set forth above regarding claim 1, but does not explicitly state wherein the processor is configured to determine the information regarding whether to duplicate with respect to each controller, and determine the priority such that the priority for the over-the-air update is high a controller including the information regarding whether to duplicate than a controller not including the information regarding whether to duplicate. However, this feature is taught by Zhang (See, e.g., [0101]; note multicast priority). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Zhang, such as the .

11.	Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano, in view of Throop, and in further view of Kiyama.

Regarding claims 8 and 18: Nakano modified by Throop and Kiyama further teaches wherein the processor is configured to determine the information regarding the essential flags with respect to the each controller, and determine the priority such that the priority for the over-the-air update is high in an order of a controller including the information about the essential flags (See, e.g., Kiyama col. 10, lines 58-67). The motivation for modification set forth above regarding claim 4 is applicable to claim 8.
The rationale set forth above regarding the apparatus of claim 8 is applicable to the method of claim 18.

12.	Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano, in view of Throop, and in further view of either U.S. Publication No. 2019/0050217 (hereinafter “Tatourian”) or U.S. Publication No. 2019/0205115 (hereinafter “Gomes”).

Regarding claims 10 and 20: Nakano modified by Throop further teaches wherein the communication device includes at least one of a mobile communication unit, a broadcast communication unit, a short-range communication unit, or a Wi-Fi communication unit for the over-the-air update (See, e.g., Nakano figures 1-2 and the explanation set forth above regarding claim 1; also Throop figure 1, [0021]). Nakano modified by Throop may teach or imply, but fails to (See, e.g., [0034]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Tatourian, such as the access network functionality, within the system of Nakano modified by Throop, in order to expand coverage.
Alternatively, this feature is taught by Gomes (See, e.g., [0051]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Gomes, such as the access network functionality, within the system of Nakano modified by Throop, in order to expand coverage.
The rationale set forth above regarding the apparatus of claim 10 is applicable to the method of claim 20.

Relevant Art
13.	The following prior art not relied upon in this Office action is considered pertinent to Applicant's disclosure: See form PTO-892.

Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SLOMS whose telephone number is (571)270-7520. The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS SLOMS/            Primary Examiner, Art Unit 2476                                                                                                                                                                                            



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Examiner notes that similar language supporting this interpretation is recited in other claims (e.g. claims 6 and 8).
        2 The alternative prior art references are provided in order to promote compact prosecution, and to account for the alternative claim language “at least one of” (claim 4, line 2).